180 F.2d 749
COMMISSIONER OF INTERNAL REVENUE, Petitioner,v.FAWN LAKE RANCH COMPANY.
No. 14128.
United States Court of Appeals, Eighth Circuit.
March 8, 1950.

Theron L. Caudle, Assistant Attorney General, and Charles Oliphant, Chief Counsel, Bureau of Internal Revenue, Washington, D.C., for appellant.
W. C. Fraser, Omaha, Neb., for respondent.
PER CURIAM.


1
Petition to Review Decision of The Tax Court of the United States docketed and dismissed, on motion of petitioner and consent of respondent.